UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1498



ERNESTINE BAILEY, on behalf of and widow of
Virgil Bailey,

                                                          Petitioner,

          versus


HARMAN MINING COMPANY; DIRECTOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS, UNITED STATES
DEPARTMENT OF LABOR,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(99-849-BLA)


Submitted:   October 25, 2004             Decided:   November 4, 2004


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ernestine Bailey, Petitioner Pro Se. Mark Elliott Solomons, Laura
Metcoff Klaus, GREENBERG TRAURIG, LLP, Washington, D.C.; Jeffrey
Steven Goldberg, Christian P. Barber, UNITED STATES DEPARTMENT OF
LABOR, Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Ernestine Bailey seeks review of the Benefits Review

Board’s (“Board”) decision and order affirming the administrative

law judge’s denial of black lung benefits pursuant to 30 U.S.C.

§§ 901-45 (2000).    Our review of the record discloses that the

Board’s decision is based upon substantial evidence and is without

reversible error.   Accordingly, we affirm on the reasoning of the

Board.   See Bailey v. Harman Mining Co., No. 99-849-BLA (BRB

Apr. 9, 2004).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                         AFFIRMED




                               - 2 -